DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan (US20050023256) in view of Comb (US20150266242).

In reference to claims 1 and 2:
Sankaranarayanan discloses an additive manufacturing apparatus (abstract), comprising:
a process motion system configured to move in a plurality of degrees of freedom (para 0022);
a deposition element connected to the process motion system (para 0022);
a distance sensor connected to the process motion system (para 0022);
a directed energy source (para 0022);
a powder material feed (para 0034; Fig. 1);
a memory comprising a plurality of design layers representing a part to be additively manufactured (para 0013); and
a control system (para 0013), wherein the control system is configured to execute process code and cause the additive manufacturing apparatus to:
select a current design layer from the plurality of design layers to be deposited (para 0017);
move, via the process motion system, the deposition element and the distance sensor along a deposition path corresponding to the design layer (para 0017);
selectively deposit, via the deposition element, powder material from the powder material feed along the deposition path (para 0017);
selectively provide, via the directed energy source, a directed energy beam to the deposited powder material along the deposition path in order to form a deposited layer (abstract; paras 0017, 0032).
Sankaranarayanan does not disclose obtaining , via the distance sensor, a plurality of measurements of the deposited layer along the deposition path; and
determine, based on the plurality of measurements of the deposited layer, a next design layer from the plurality of design layers to be deposited on the deposited layer, wherein the next layer is separated from the current design layer by at least one intervening design layer (claim 1) or wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: obtain one or more of the plurality of measurements of the deposited layer while selectively depositing, via the deposition element, the powder material along the deposition path (claim 2).
However, this is taught by Comb. Comb teaches an additive manufacturing device and control system (abstract) that is useful in a variety additive manufacturing system (para 0033). Comb further teaches a control system, wherein the control system is configured to execute process code (para 0100) and cause the additive manufacturing apparatus to:
obtain, via the distance sensor, a plurality of measurements of the deposited layer along the deposition path (para 0101); and
determine, based on the plurality of measurements of the deposited layer, a next design layer from the plurality of design layers to be deposited on the deposited layer, wherein the next layer is separated from the current design layer by at least one intervening design layer (paras 0103 and 0104). Comb further teaches wherein the distance sensor a laser distance sensor, which is also an optical sensor (para 0055) and wherein the measurement is conducted while the layer is being deposited (para 0084). It would have been obvious to a person having ordinary skill in the art to combine the system of Sankaranarayanan with the control system of Comb in order to obtain a system that produces objects with improved dimensional accuracies (Comb, para 0033).

In reference to claim 3:
In addition to the discussion of claim 1, above, Sankaranarayanan further comprising:
a build surface motion system configured to move a build surface in a plurality of degrees of freedom (para 0013),
wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: selectively move, via the build surface motion system, a build surface while depositing the powder material (para 0017).

In reference to claim 7:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the directed energy source is a laser (para 0034).

In reference to claim 8:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the distance sensor is offset from the deposition element by a fixed distance (para 0032, Fig. 1).

In reference to claim 9:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the distance sensor is an optical distance sensor (para 0037).

In reference to claim 10:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the optical distance sensor is a laser distance sensor (para 0037).

In reference to claims 11 and 12:
Sankaranarayanan discloses method of performing additive manufacturing (abstract), comprising:
selecting a current design layer from a plurality of design layers stored in a memory and representing a part to be additively manufactured  (para 0017);
moving, via a process motion system, a deposition element and a distance sensor along a deposition path corresponding to the design layer;
selectively depositing, via the deposition element, powder material from a powder material feed along the deposition path (para 0017);
selectively providing, via a directed energy source, a directed energy beam to the deposited powder material along the deposition path in order to form a deposited layer (para 0017).
Sankaranarayanan does not disclose obtaining, via the distance sensor, a plurality of measurements of the deposited layer along the deposition path; and
determining, based on the plurality of measurements of the deposited layer, a next design layer from the plurality of design layers to be deposited on the deposited layer, wherein the next layer is separated from the current design layer by at least one intervening design layer (claim 11) or wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: obtain one or more of the plurality of measurements of the deposited layer while selectively depositing, via the deposition element, the powder material along the deposition path (claim 12).
However, this is taught by Comb. Comb teaches an additive manufacturing device and control system (abstract) that is useful in a variety additive manufacturing system (para 0033). Comb further teaches a control system, wherein the control system is configured to execute process code (para 0100) and cause the additive manufacturing apparatus to:
obtain, via the distance sensor, a plurality of measurements of the deposited layer along the deposition path (para 0101); and
determine, based on the plurality of measurements of the deposited layer, a next design layer from the plurality of design layers to be deposited on the deposited layer, wherein the next layer is separated from the current design layer by at least one intervening design layer (paras 0103 and 0104). Comb further teaches wherein the distance sensor a laser distance sensor, which is also an optical sensor (para 0055) and wherein the measurement is conducted while the layer is being deposited (para 0084). It would have been obvious to a person having ordinary skill in the art to combine the system of Sankaranarayanan with the control system of Comb in order to obtain a system that produces objects with improved dimensional accuracies (Comb, para 0033).

In reference to claim 13:
In addition to the discussion of claim 11, above, further Sankaranarayanan further discloses comprising: selectively moving, via a build surface motion system, a build surface while depositing the powder material (para 0017).

In reference to claim 17:
In addition to the discussion of claim 11, above, Sankaranarayanan further discloses wherein the directed energy source is a laser (para 0034).

In reference to claim 18:
In addition to the discussion of claim 11, above, Sankaranarayanan further discloses wherein the distance sensor is offset from the deposition element by a fixed distance (para 0032, Fig. 1).

In reference to claim 19:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the distance sensor is an optical distance sensor (para 0037).

In reference to claim 20:
In addition to the discussion of claim 1, above, Sankaranarayanan further discloses wherein the optical distance sensor is a laser distance sensor (para 0037).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan and Comb as applied to claims 1 and 11, above, and further in view of ABS (Statistical Language Measures of Central Tendency).

In reference to claim 4:
In addition to the discussion of claim 1, above, Comb further discloses wherein the height metric is the average z-height (para 0086). Modified Sankaranarayanan does not teach wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: determine a median height of the deposited layer based on the plurality of measurements of the deposited layer along the deposition path; and determine, based on the median height of the deposited layer, the next design layer from the plurality of design layers to be deposited. However, this would have been obvious in view of ABS. ABS teaches that the three main measures of central tendency are the mode, the median, and the mean (para 12). ABS further teaches that the mean, i.e. the average of Comb, is more sensitive to the existence of outliers than the median or mode (pg 4 lines 8-9 from the bottom). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a median calculation in place of the mean calculation of Comb in order to reduce the effects of outliers.

In reference to claim 14:
In addition to the discussion of claim 1, above, Comb further discloses wherein the height metric is the average z-height (para 0086). Modified Sankaranarayanan does not teach wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: determine a median height of the deposited layer based on the plurality of measurements of the deposited layer along the deposition path; and determine, based on the median height of the deposited layer, the next design layer from the plurality of design layers to be deposited. However, this would have been obvious in view of ABS. ABS teaches that the three main measures of central tendency are the mode, the median, and the mean (para 12). ABS further teaches that the mean, i.e. the average of Comb, is more sensitive to the existence of outliers than the median or mode (pg 4 lines 8-9 from the bottom). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a median calculation in place of the mean calculation of Comb in order to reduce the effects of outliers.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan, Comb, and ABS as applied to claims 5 and 15, above, and further in view of Wescott (US20150041025).

In reference to claim 5:
In addition to the discussion of claim 14, above, Sankaranarayanan further discloses wherein the deposition element is coupled to the deposition head and movable in the z- (vertical) direction (para 0038; Fig. 1 numeral 106). Sankaranarayanan further discloses comprising: moving, via the process motion system, the deposition element to a distance above the median height of the deposited layer in order to position a focal point of the directed energy beam for deposition of the next design layer. As the print head must be positioned above the previous layer to A) allow the next layer to be deposited and B) avoid contact between the head and the prior layer, moving the printhead above the median is required for operation. Further, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wescott demonstrates a method which utilizes a combined laser and powder delivery device (Fig. 1) which positioned the laser such that the upper surface of the work piece is in the focal point of the laser and the powder material is delivered to the focal point (paras 0031-0033; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Sankaranarayanan with the focal plane delivery of Wescott because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the laser is focused on, and delivering energy to, a position known for deposition.

In reference to claim 15:
In addition to the discussion of claim 14, above, Sankaranarayanan further discloses wherein the deposition element is coupled to the deposition head and movable in the z- (vertical) direction (para 0038; Fig. 1 numeral 106). Sankaranarayanan further discloses comprising: moving, via the process motion system, the deposition element to a distance above the median height of the deposited layer in order to position a focal point of the directed energy beam for deposition of the next design layer. As the print head must be positioned above the previous layer to A) allow the next layer to be deposited and B) avoid contact between the head and the prior layer, moving the printhead above the median is required for operation. Further, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wescott demonstrates a method which utilizes a combined laser and powder delivery device (Fig. 1) which positioned the laser such that the upper surface of the work piece is in the focal point of the laser and the powder material is delivered to the focal point (paras 0031-0033; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Sankaranarayanan with the focal plane delivery of Wescott because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the laser is focused on, and delivering energy to, a position known for deposition.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan and Comb as applied to claims 1 and 11, above, and further in view of Batchelder (US20150076739).

In reference to claim 6:
In addition to the discussion of claim 1, above, modified Sankaranarayanan does not teach further comprising: a tool configured to remove deposited material, wherein the control system is further configured to execute process code and cause the additive manufacturing apparatus to: selectively remove material from the deposited layer. However, this is taught by Batchelder. Batchelder teaches an apparatus for additive manufacturing combined with subtractive manufacturing (abstract) which allows for 3D parts to be produced with high-resolution surfaces and high printing speeds (para 0020). The apparatus of Batchelder teaches identifying differences between the scanned map and the sliced layer (para 0007) and ablating the material that is different from the scanned map (para 0007). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Sankaranarayanan with a subtractive manufacturing technique, as taught by Batchelder, in order to obtain an apparatus for additive manufacturing of 3D parts which has high-resolution and high printing speeds.

In reference to claim 16:
In addition to the discussion of claim 1, above, modified Sankaranarayanan does not teach further comprising: selectively remove material from the deposited layer using a tool attached to the process motion system. However, this is taught by Batchelder. Batchelder teaches a method for additive manufacturing combined with subtractive manufacturing (abstract) which allows for 3D parts to be produced with high-resolution surfaces and high printing speeds (para 0020). The method of Batchelder teaches identifying differences between the scanned map and the sliced layer (para 0007) and ablating the material that is different from the scanned map (para 0007). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Sankaranarayanan with a subtractive manufacturing technique, as taught by Batchelder, in order to obtain a method for additive manufacturing of 3D parts which has high-resolution and high printing speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742